DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US PG Pub No. 2012/0245819) in view of Kim (US PG Pub No. 2015/0142260).
Regarding claims 1, 8 and 9, Graf teaches A fuel pump control system comprising: 
a fuel pump configured to supply fuel from a fuel tank to an internal combustion engine; (2 figure 1 fuel pump)
a pump control unit configured to control the fuel pump based on a control target value (paragraph 24 pump pressure) of at least one target item of the internal combustion engine; (paragraph 17 micropreocessor 7 figure 1 pump control apparatus)
(7 figure 1 microprocessor for interpreting pump values paragraph 17 22 and 24) configured to acquire a pump characteristic value (paragraph 24 pump pressure to stay between G1 and G2), which is required to determine deterioration of the fuel pump, among pump characteristic values (paragraph 24), which indicate an operating state (paragraph 24 pump on/off) of the fuel pump and include a supplied current (paragraph 24 pump current) to the fuel pump, a generated voltage of the fuel pump (paragraph 12 and 24 pump voltage monitored), and a rotation speed of the fuel pump (paragraph 24 pump rotation speed); 
a pump characteristic storage unit (7 figure 1 microprocessor for interpreting pump values paragraph 17, 22 and 24) configured to store, together with the control target value, the pump characteristic value acquired by the pump characteristic detection unit; (paragraph 24 figure 2 G1 and G2)
a determination threshold set unit configured to set a determination threshold value, which is for determining deterioration of the fuel pump, by using at least one of the stored pump characteristic value, the control target value, and a combination of at least two of the control target values; and (paragraph 24 figure 2 G1 and G2 if pump pressure undershoots limit value G1 and G2)
a fuel pump deterioration determination unit (7 figure 1 microprocessor for interpreting pump values) configured to determine deterioration of the fuel pump by using the pump characteristic value stored in the pump characteristic storage unit and the determination threshold value (paragraph 24 figure 1 G1 and G2 undershoots limit value G1 or G2 fault message displayed).
Graf does not teach however Kim teaches a pump characteristic detection unit that determines deterioration of the fuel pump based on an applied voltage to the fuel pump (150 figure 1 paragarph 32 and 33 voltage sensing when engine fails to start or stall when vehicle moves).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Graf based on the teachings of Kim to teach a pump characteristic detection unit that 
Regarding claim 2, Graf teaches wherein the fuel pump deterioration determination unit (7 figure 1) is configured to detect an indication of an abnormality in the fuel pump by using a correlation between the pump characteristic values stored for different control target values of the same target item (figure 2 G1 and G2 paragraph 24 upper and lower limit).
Regarding claim 3, Graf teaches wherein the fuel pump deterioration determination unit is configured to detect an indication of an abnormality in the fuel pump by using the pump characteristic values stored for the control target values of the different target items, respectively (figure 2 G1 and G2 paragraph 24 upper and lower limit).
Regarding claim 4, Graf teaches wherein the fuel pump deterioration determination unit is configured to detect an indication of an abnormality in the fuel pump by using the different pump characteristic values stored for the different control target values of the different target items, respectively (figure 2 G1 and G2 paragraph 24 upper and lower limit).
Regarding claim 6, Graf teaches wherein the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using, as the target item, at least one of a fuel flow amount, a fuel pressure, a rotation speed of the fuel pump, the applied voltage to the fuel pump, and the generated voltage (paragraph 24 pump voltage pump rotation speed current G1 and G2 figure 2).
Regarding claim 7, Graf teaches wherein the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using the pump characteristic value stored in at least one of a state where the internal combustion engine is started, a state where the internal combustion engine is stopped, or a state where the internal combustion engine is in operation (paragraph 4, 22-25 can operation with engine on/off).
Regarding claim 10, Graf teaches further comprising: at least one processor configured to implement functions of the pump control unit, the pump characteristic detection unit, the pump characteristic storage unit, the determination threshold set unit, and the fuel pump deterioration determination unit (7 figure 1 pump control apparatus).
Regarding claim 11, Graf further teaches further comprising: at least one processor configured to implement functions of the pump control unit, the pump characteristic detection unit, the pump characteristic storage unit, the determination threshold set unit, and the fuel pump deterioration determination unit (7 figure 1 pump control apparatus).
Regarding claim 12, Grad further teaches wherein the controlling, the acquiring, the storing, the setting, and the determining are processes executed by at least one processor (7 figure 1 pump control apparatus).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graf (US PG Pub No. 2012/0245819) and Kim (US PG Pub No. 2015/0142260) in view of Scanderbeg et al (US PG Pub No. 2003/0221674)
Regarding claim 5, Graf and Kim do not explicitly teach however Scanderbeg teaches further comprising: 
a temperature sensor configured to acquire a fuel temperature, wherein 

the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using the pump characteristic value stored for the control target value and the fuel temperature according to a traveling condition of a vehicle that is provided with the fuel pump (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Graf and Kim based on the teachings of Scanderbeg to teach further comprising: a temperature sensor configured to acquire a fuel temperature, wherein the pump characteristic storage unit is configured to store, together with the control target value, the pump characteristic value and the fuel temperature, and the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using the pump characteristic value stored for the control target value and the fuel temperature according to a traveling condition of a vehicle that is provided with the fuel pump. The motivation would be to provide fuel shutdown without operator intervention and better damage protection of the fuel pump (Scanderbeg paragraph 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747